MEMORANDUM**
J. Louis Corrigan, Jr. appeals pro se the district court’s summary judgment in favor of the defendants in his 42 U.S.C. § 1983 action alleging that his rights were violated when a Las Vegas police officer and casino security guards took him into custody following a citizen’s arrest for pouring a drink on a casino patron’s head. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir.1998), and we affirm.
Summary judgment on Corrigan’s First Amendment claims was proper because Corrigan failed to raise a genuine issue of material fact as to whether his conduct constituted speech protected by the First Amendment. See NAACP v. Claiborne Hardware Co., 458 U.S. 886, 916, 102 S.Ct. 3409, 73 L.Ed.2d 1215 (1982) (holding that the Constitution does not protect expressive conduct characterized by violence).
Summary judgment on Corrigan’s Fourth and Fourteenth Amendment claims was proper because Corrigan failed to raise a genuine issue of material fact as to whether the citizen’s arrest was made without probable cause, see Marschall v. City of Carson, 86 Nev. 107, 464 P.2d 494, 498 (Nev.1970), or whether Officer Jaeger was entitled to qualified immunity, see Hutchinson v. Grant, 796 F.2d 288, 290 (9th Cir.1986).
Summary judgment on Corrigan’s Eighth Amendment claim was proper be*70cause Corrigan failed to raise a genuine issue of material fact as to whether any of the defendants were personally involved in the alleged deprivations. See Jones v. Williams, 286 F.3d 1159, 1163 (9th Cir.2002).
Corrigan’s contention that the district court’s summary judgment violated his Seventh Amendment right to a jury trial lacks merit. See Sengupta v. Morrison-Knudsen Co., Inc., 804 F.2d 1072, 1077-78 n. 3 (9th Cir.1986) (holding that the Seventh Amendment right to a jury trial does not pi’eclude summary judgment where there is no genuine issue of material fact).
The district court properly dismissed Corrigan’s pendent state claims without prejudice. See Jones v. Community Redevelopment Agency of City of Los Angeles, 733 F.2d 646, 651 (9th Cir.1984).
Jaeger’s claim for attorney fees and costs pursuant to 42 U.S.C. § 1988 is denied without prejudice to renewal. See Ninth Circuit Rule 39-1.
Horseshoe Operating Company’s “Motion for Leave to Join in Brief and Arguments Put Forward by Appellee Jaeger in his Answering Brief’ is granted.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.